Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 10.1 AMENDED AND RESTATED AGREEMENT FOR SALE AND PURCHASE OF RECEIVABLES DATED AS OF OCTOBER 26, 2007 The Seller and the Purchaser entered into that certain Amended and Restated Agreement for Sale and Purchase of Receivables, made as of June 1, 2006. The Seller and the Purchaser desire to amend and restate that Agreement. Accordingly, that Agreement is hereby amended and restated in its entirety to read as follows: THIS AMENDED AND RESTATED AGREEMENT (the Agreement) is made as of October 26, 2007, between AMERICAN EXPRESS CENTURION BANK, an industrial bank duly organized and validly existing under the laws of the State of Utah and having a principal place of business at 4315 South 2700 West, Salt Lake City, Utah 84184 (the  Seller ) and AMERICAN EXPRESS CREDIT CORPORATION, a corporation duly organized and validly existing under the laws of the State of Delaware and having a place of business at One Christina Centre, 301 North Walnut Street, Suite 1002, Wilmington, Delaware 19801-2919 (the  Buyer ). WHEREAS, A. The Seller owns charge card accounts pursuant to which the Seller issues American Express Card products to consumers; B. The Seller sells to the Buyer receivables arising under certain of these charge card accounts and the Buyer purchases such receivables from the Seller (such receivables as have been sold prior to the date hereof are hereinafter referred to as the  Initial Purchases ); and C. The Seller wishes to continue to sell receivables arising under charge card accounts to the Buyer and the Buyer wishes to continue to purchase such receivables from the Seller in accordance with this Agreement (such receivables as are sold on or after the date hereof are hereinafter referred to as the  Future Purchases ). NOW, THEREFORE, the parties hereby agree as follows: Section 1. Certain Definitions The following terms when capitalized in this Agreement and used either in the singular or the plural have the following meanings:  ACSC  means Amex Card Services Company, a Delaware corporation, and its successors and assigns.  Assignment  has the meaning described in Section 4(a) hereof. 1  Business Day  means a day on which both the Sellers and the Buyers principal offices are open for business.  Card  means a charge card issued by the Seller with respect to a consumer account owned by the Seller.  Cardmember  means the person or firm obligated to make payments to the Seller with respect to charges incurred by the use of a Card.  First Day of a Monthly Period  has the meaning set forth in the definition of Monthly Period.  Fraud  means the misuse or fraudulent use of a Card or its related details by an unauthorized person or entity.  Future Purchases  has the meaning defined in the recitals of this Agreement.  Governmental Authority  means the United States of America, any state or other political subdivision thereof and any entity exercising executive, legislative, judicial, regulatory or administrative functions of or pertaining to government.  Initial Purchases  has the meaning defined in the recitals of this Agreement.  Insolvency Event  means the occurrence of the following with respect to a party: (a) such party shall file a petition or commence a Proceeding, (i) to take advantage of any bankruptcy, conservatorship, receivership, insolvency, or similar laws, or (ii) for the appointment of a trustee, conservator, receiver, liquidator or similar official for or relating to such party or all or substantially all of its property, (b) such party shall consent or fail to object to any such petition filed or Proceeding commenced against or with respect to it or all or substantially all of its property, or any such petition or Proceeding shall not have been dismissed within sixty (60) days of its filing or commencement, or a court, agency, or other supervisory authority with jurisdiction shall have decreed or ordered relief with respect to any such petition or Proceeding, (c) such party shall be unable, or shall admit in writing its inability, to pay its debts generally as they become due, (d) such party shall make an assignment for the benefit of its creditors or (e) such party shall voluntarily suspend payment of substantially all of its obligations.  Last Day of a Monthly Period  has the meaning set forth in the definition of Monthly Period.  Monthly Period  means the period (a) from and including the second day following the last day of the seventh billing cycle applicable to the charge card accounts ending during a calendar month (such day being the First Day of a Monthly Period) and (b) to and including the day following the last day of the seventh billing cycle applicable to the charge card accounts ending in the next calendar month (such day being the Last Day of a Monthly Period). Each Monthly Period shall include the Monthly Stub Period for the calendar month in which the First Day of such Monthly Period occurs. 2  Monthly Stub Period  means the period in a calendar month from and including the day following the Last Day of a Monthly Period that occurs during such calendar month to and including the last calendar day of such calendar month.  Monthly Stub Period Receivables  has the meaning described in Section 2 hereof.  New Receivable  has the meaning described in Section 2 hereof.  Payment Amount  has the meaning described in Section 4(b) hereof.  Proceeding  means any suit in equity, action at law or other judicial or administrative proceeding.  Purchase Date  means each date that Receivables are purchased by the Buyer and sold by the Seller under this Agreement. Currently, the Purchase Date with respect to a Monthly Period and Monthly Stub Period is such date mutually agreed upon by the Buyer and the Seller that falls between the last day of such Monthly Period and the last business day of the calendar month in which such Last Day of the Monthly Period has occurred.  Receivables  means all amounts payable by a Cardmember (or any other obligor including any guarantor) on any Card account; provided , that such term shall not include any Securitized Receivables.  Recoveries  means all amounts received with respect to Receivables which have previously been charged off.  Relationship Adjustments  means adjustments downward to Receivables balances made in good faith by the Servicer pursuant to its customary servicing standards and guidelines for customer service and Cardmember account relations and to give effect to rebates offered by the Seller to Cardmembers as marketing incentives and product features. In no event shall Relationship Adjustments include adjustments attributable to Uncollectible Receivables and adjustments made as part of the Servicers credit and collection processes. For the avoidance of doubt, Relationship Adjustments shall not have the purpose or effect of protecting Credco from credit risk in Sold Receivables.  Requirements of Law  means any law, treaty, rule or regulation, or determination of an arbitrator or Governmental Authority, whether Federal, state or local (including without limitation usury laws, the Federal Truth in Lending Act and Regulation B and Regulation Z of the Board of Governors of the Federal Reserve System), and, when used with respect to any entity, the certificate of incorporation and by-laws or other organizational or governing documents of such entity.  Securitized Receivables  means (a) from and after May 19, 2005, those receivables that the Buyer previously purchased from the
